IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-47,341-11


                    EX PARTE EUGENE SHANNON ABNER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 610227-J IN THE 180TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to aggravated sexual assault of a child in exchange for deferred

adjudication community supervision. He was later adjudicated guilty and sentenced to thirty years’

imprisonment. The Fourteenth Court of Appeals dismissed his appeal for want of jurisdiction.

Abner v. State, No, 14-16-00780-CR (Tex. App. — Houston [14th Dist.] January 10, 2017) (not

designated for publication). Applicant filed this application for a writ of habeas corpus and

supplemental application for a writ of habeas corpus in the county of conviction, and the district

clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In the instant application, Applicant contends that there was no evidence to support the

aggravated nature of this offense. In his supplemental application, Applicant alleges that he is being
                                                                                                     2

improperly denied credit for time when he was out on parole before revocation.

       This Court has reviewed Applicant's first ground for relief and has determined that it is barred

from review under Article 11.07, Section 4 of the Texas Code of Criminal Procedure, and under this

Court’s order of May 25, 2011, citing Applicant for abuse of the writ. Therefore, that claim is

dismissed. Applicant's remaining claim concerning the denial of street time credit is without merit,

and is denied. See Ex parte Noyola, 215 S.W.3d 862, 867 (Tex. Crim. App. 2007).



Filed: November 24, 2021
Do not publish